Citation Nr: 1036321	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-28 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, 
claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk





INTRODUCTION

The Veteran served on active duty from December 1964 to December 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2005 rating decision in which the RO denied service 
connection for diabetes mellitus type II.  In July 2006, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in August 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in August 2006.

The Board notes that the information from the Dictionary of 
American Naval Fighting Ships was not of record when the RO last 
adjudicated this claim.  As the Board is granting the full 
benefit sought, no prejudice will result to the Veteran by the 
Board considering this evidence in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran served on ship docked in the inland waters of 
Vietnam during the Vietnam era, and is, thus, presumed to have 
been exposed to herbicides, to include Agent Orange.

3.  VA medical records reflect a current diagnosis of diabetes 
mellitus type II, a disability among those recognized by VA as 
medically associated with Agent Orange exposure.





CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for diabetes mellitus, type II, 
are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the favorable disposition of the claim  on appeal, the 
Board finds that all notification and development actions needed 
to fairly adjudicate this claim  have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).
Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all Veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.307(a)(6)(iii).  Service in Vietnam for purposes of 38 
C.F.R. § 3.307(a)(6)(iii) includes service on the inland waters 
of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 
2008). 

If a Veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes) shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even if there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).

In this case, the Veteran's Department of Defense Form 214 
(separation document) reflects that the Veteran served on the USS 
Hanson during the Vietnam Era.  The Veteran's statements, service 
records and buddy statements reflect that the Veteran was aboard 
the USS Hanson during the fall of 1966.  According to the 
Dictionary of American Naval Fighting Ships, the USS Hanson 
anchored in the Saigon River, an inland waterway of Vietnam, on 
September 13, 1966.  As such, the Veteran served on an inland 
waterway of Vietnam during the Vietnam Era and is presumed to 
have been exposed to herbicides in service, to include Agent 
Orange.  Moreover, in March 2005, the Veteran was diagnosed with 
diabetes mellitus, type II, at a VA outpatient clinic.       

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

Accordingly, given the totality of the evidence, to particularly 
include the Veteran's Department of Defense Form 214, buddy 
statements, and the Veteran's service records, and resolving all 
reasonable doubt on the question of whether the Veteran served in 
Vietnam during the Vietnam Era in the Veteran's favor, the Board 
finds that the criteria for service connection for diabetes 
mellitus, type II, are met. 


ORDER

Service connection for diabetes mellitus, type II, is granted. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


